DETAILED ACTION

The Office Action is in response to the Applicants' communication filed on August 4, 2021, which amends the independent claims 1 and 8, amends the dependent claims 2-6 and 9, adds new dependent claims 10-15, and presents arguments, is hereby acknowledged. Claims 1-15 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on August 4, 2021, have been fully considered.
	Applicant argues that by this response, the independent claims 1 and 8 are hereby amended to add a new limitation “wherein the actual trace is a trace where the material is being added” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Symeonidis, etc. (US 20180250773 A1) teaches that wherein the actual trace is a trace where the material is being added (See Symeonidis: Figs. 2-3, 15A-D, and 18A-C, and [0252], “One or more melt pools may be formed (e.g., FIG. 18B, 1820) by irradiating an energy beam (e.g., a type-2 energy beam and/or a type-1 energy beam, e.g., 1825) through one or more layers (e.g., highly porous PMX layers, denser 
Examiner further replies that the amendments add the term of “configured to” that invokes the 112 (f) interpretation of the claims.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.



Claim Interpretation— 35 USC 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Limitation Interpreted under 35 USC 112(f)
Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.

Claim limitations "an input interface configured to" and "a display configured to" have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "an input interface/a display" coupled with functional language "configured to obtain/display" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1, and its related dependent claims 2-7 and 10-11, and claim 8, and its related dependent claims 12-13, has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
"an input interface configured to obtain" is interpreted as to "an input interface 35 through which information is input to the display system 10" (See Specification: Fig. 2, and [0024], "FIG. 2 is a block diagram illustrating the hardware configuration of the display system 10 according to the first embodiment of the present invention. The display system 10 includes a CPU (Central Processing Unit) 31 that performs various types of processing, a RAM (Random Access Memory) 32 including a data storage area, a ROM (Read Only Memory) 33 that is a 
"a display configured to display" is interpreted as to "a display 37 that displays information on a screen" (See Specification:  Fig. 2, and [0024], "The display system 10 further includes an input interface 35 through which information is input to the display system 10, an input device 36 that receives an input operation, and a display 37 that displays information on a screen. The units illustrated in FIG. 2 are connected to each other through a bus 38").

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 12, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Harayama, etc. (US 20180150270 A1) in view of Murakawa (US 20160209825 A1), further in view of Symeonidis, etc. (US 20180250773 A1).
Regarding claim 1, Harayama teaches that a display system that displays a progress of processing by an additive manufacturing device that manufactures an object with a three- dimensional shape by processing of adding material on a basis of design data (See Harayama: Fig. 3, and [0060], "As illustrated in FIG. 3, the 3D printer 20 has a main scanning direction moving unit 28, a sub scanning direction moving unit 29, a vertical direction moving unit 30, and an operation unit 31, a display unit 32, a communication unit 33, a storage 34, and a controller 35. The main scanning direction moving unit 28 moves the carriage 24 (see FIG. 2) in the main scanning direction 20b (see FIG. 2). The sub scanning direction moving unit 29 moves 
an input interface configured to obtain position data that indicates a present position of a processing point where the processing is performed (See Harayama: Figs. 1-5, and [0062], "Based on the object-shaping data received from the printer control device 40 (see FIG. 1) via the communication unit 33, the controller 35 controls the operations of the inkjet heads 21, ultraviolet irradiators 23, main scanning direction moving unit 28, sub scanning direction moving unit 29, and vertical direction moving unit 30. Specifically, for each position change of the carriage 24 relative to the table 25 in the sub scanning direction by the sub scanning direction moving unit 29, the controller 35, while moving the carriage 24 in the main scanning direction 20b using the main scanning direction moving unit 28, prompts the inkjet heads 21 and the ultraviolet irradiators 23 to eject and dry the object-shaping ink and the support ink to form the layer 21b extending in the horizontal direction. For each position change of the table 25 relative to the carriage 24 in the vertical direction 20a by the vertical direction moving unit 30, the controller 35, by repeatedly  prompting the inkjet heads 21 and the ultraviolet 
a display configured to display an actual trace of the processing point superimposed over the three-dimensional shape based on the design data so as to display a progress of processing from start of processing of the three-dimensional shape up to a processing point where the processing is being performed (See Harayama: Fig. 5, and [0082], "The current target job display region 131 includes a status display region 132a, a progress display region 132b, and a scheduled finish time display region 132c. One of statuses, "ongoing", "standby", and "suspended", of the current target job is displayable on the status display region 132a. A progress bar indicating the current target job's progress (%) is displayable on the progress display region 132b. The scheduled finish time of a current target job is displayable on the scheduled finish time display region 132c. The display controller 45e is operable to calculate an estimated time required to execute a current target job (hereinafter, object-shaping estimated time) based on the 3D model data of the current target job. The display controller 45e is further operable to calculate a scheduled finish time of the current target job by adding the object-shaping estimated time of a current target job to a start time of the current target job").
However, Harayama fails to explicitly disclose that to display an actual trace of the processing point superimposed over the three-dimensional shape based on the design data; and wherein the actual trace is a trace where the material is being added.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Harayama to have to display an actual trace of the processing point superimposed over the three-dimensional shape based on the design data as taught by Murakawa in order to check the progress of machining accurately (See Murakawa: [0020], "With the present invention, the trajectory of machining drawing and the check drawing path produced before machining are superposed exactly on each other, making it possible to check the progress of machining accurately"). Harayama teaches a method and system that may perform and monitor the 3D object printing jobs with GUI for user inputs and displaying the progress of the printing process in remaining time required to finish the current job, and Murakawa teaches a system and method that may calculate the drawing trajectory correction vector, create the corrected machining trajectory, and display the progress of machining in superposed manner. Therefore, it is obvious to one of ordinary skill in the art to modify 
However, Harayama, modified by Murakawa, fails to explicitly disclose that wherein the actual trace is a trace where the material is being added.
However, Symeonidis teaches that wherein the actual trace is a trace where the material is being added (See Symeonidis: Figs. 2-3, 15A-D, and 18A-C, and [0252], “One or more melt pools may be formed (e.g., FIG. 18B, 1820) by irradiating an energy beam (e.g., a type-2 energy beam and/or a type-1 energy beam, e.g., 1825) through one or more layers (e.g., highly porous PMX layers, denser PMX layers, mixed density layers, or a combination thereof) of the porous matrix structure.  During melt pool formation, the transforming energy beam may be a stationary energy beam or a continuously moving energy beam.  The transforming energy beam may have a narrow cross section (e.g., type-1 energy beam (or a wide cross section (e.g., type-2 energy beam).  One or more characteristics (e.g., power per unit area, footprint, cross section, velocity, FLS (i.e., diameter), dwell time or delay time) of the transforming energy beam may be controlled, when forming the one or more melt pools”; and Fig. 1, and [0385], “The computer system can include or be in communication with an electronic display that comprises a user interface (UI) for providing, for example, a model design or graphical representation of a 3D object to be printed.  Examples of UI's include, without limitation, a graphical user interface (GUI) and web-based user interface.  The computer system can monitor and/or control various aspects of the 3D printing system”).

Regarding claim 2, Harayama, Murakawa, and Symeonidis teach all the features with respect to claim 1 as outlined above. Further, Murakawa teaches that the display system according to claim 1, wherein the display is further configured to display a mark that represents the present position with the mark superimposed over the three-dimensional shape (See Murakawa: Fig. 9, and [0005], "An example of a conventional technique is shown in FIG. 9, in which, for example, an unmachined path and machined path during wire electrical discharge machining are displayed in superposed manner, thereby making it possible to check the progress of machining. As shown in FIG. 9, the unmachined path is displayed before machining so that a machining program may be checked. Such a drawing display is referred to as check drawing. Regarding the machined path, a trajectory is drawn by displaying the current positions, moment by moment, as a point sequence during machining. Such a drawing display is referred to as machining drawing". Note that the small square indicating the current position in Fig. 9 may be corresponding to the mark).
Regarding claim 3, Harayama, Murakawa, and Symeonidis teach all the features with respect to claim 1 as outlined above. Further, Murakawa teaches that the display system according to claim 1, wherein the actual trace is a trace through which the processing point moves before reaching the present position (See Murakawa: Fig. 9, and [0005], "An example of 
Regarding claim 4, Harayama, Murakawa, and Symeonidis teach all the features with respect to claim 1 as outlined above. Further, Murakawa and Symeonidis teach that the display system according to claim 1, wherein the display is configured to display an optimal trace of the processing point through which the processing point is scheduled to move from the present position (See Murakawa: Figs. 4-5, and [0070], "[Step SA10] The drawing trajectory creating means 130 creates data on the drawing trajectory (machining trajectory) based on the inputted axial coordinate values (output coordinate values plus drawing trajectory correction vector), and outputs the created data to the graphics control circuit 23, thereby drawing the machining trajectory. Then, the process returns to step SA03"; and [0020], “With the present invention, the trajectory of machining drawing and the check drawing path produced before machining are superposed exactly on each other, making it possible to check the progress of machining accurately”. Note that the created path in Fig. 5 may be corresponding to the trace that is scheduled to move), to be superimposed over the three-dimensional shape (See Symeonidis: Figs. 22A-E, and [0255], “FIG. 22D illustrates an example of moving the energy beam in three 
Regarding claim 6, Harayama, Murakawa, and Symeonidis teach all the features with respect to claim 1 as outlined above. Further, Harayama teaches that the display system according to claim I, wherein the actual trace is a trace excluding a section where the processing point moves without adding the material (See Harayama: Fig. 13, and [0129], "As the interrupt position 172, the partial printing instruction receiver 45f may set any optional position or a particular position on the preview. For example, information of the interrupt position selectable by a user on the preview may be included in the 3D model data. In case the three-dimensional object 170 includes a plurality of structural parts that differ in height in the vertical direction 20a (see FIG. 2), the partial printing instruction receiver 45f may set on the preview, as the interrupt position 172, a position at which any structural parts of the three-dimensional object but a highest structural part in the vertical direction 20a are completed. In case the three-dimensional object 170 includes a plurality of structural parts 170a to 170d that differ in height in the vertical direction 20a as illustrated in FIG. 13, the partial printing instruction receiver 45f may set on the preview, as the interrupt position 172, positions 172a to 172c at 
Regarding claim 8, Harayama, Murakawa, and Symeonidis teach all the features with respect to claim 1 as outlined above. Further, Harayama, Murakawa, and Symeonidis teach that an additive manufacturing device that manufactures an object with a three-dimensional shape by processing of adding material on a basis of design data, the additive manufacturing device (See Harayama: Fig. 3, and [0060], "As illustrated in FIG. 3, the 3D printer 20 has a main scanning direction moving unit 28, a sub scanning direction moving unit 29, a vertical direction moving unit 30, and an operation unit 31, a display unit 32, a communication unit 33, a storage 34, and a controller 35. The main scanning direction moving unit 28 moves the carriage 24 (see FIG. 2) in the main scanning direction 20b (see FIG. 2). The sub scanning direction moving unit 29 moves the carriage 24 in the sub scanning direction. The vertical direction moving unit 30 moves the table 25 (see FIG. 2) in the vertical direction 20a (see FIG. 2). The operation unit 31 is an input device including buttons manipulated to input various instructions. The display unit 32 is, for example, LCD (liquid crystal display) on which various pieces of information are displayable. The communication unit 33 is used to communicate with an external apparatus wirelessly or by wire directly without the intervention of a network such as LAN (local network) or indirectly through such a network. The storage 34 is a non-volatile storage in which various pieces of information are storable, such as a semiconductor memory and HDD (hard disc device). The controller 35 controls the whole 3D printer 20") comprising:
an input interface configured to obtain position data that indicates a present position of a processing point where the processing is performed (See Harayama: Figs. 1-5, and [0062], 
a display configured to display an actual trace of the processing point superimposed over the three-dimensional shape based on the design data (See Murakawa: Fig. 9, and [0005], "An example of a conventional technique is shown in FIG. 9, in which, for example, an unmachined path and machined path during wire electrical discharge machining are displayed in superposed manner, thereby making it possible to check the progress of machining. As shown in FIG. 9, the unmachined path is displayed before machining so that a machining program may be checked. Such a drawing display is referred to as check drawing. Regarding the 
Regarding claim 9, Harayama, Murakawa, and Symeonidis teach all the features with respect to claim 1 as outlined above. Further, Harayama, Murakawa, and Symeonidis teach that a progress display method for displaying a progress of processing by an additive manufacturing device that manufactures an object with a three-dimensional shape by processing of adding material on a basis of design data, the progress display method (See Harayama: Fig. 3, and [0060], "As illustrated in FIG. 3, the 3D printer 20 has a main scanning direction moving unit 28, a sub scanning direction moving unit 29, a vertical direction moving unit 30, and an operation unit 31, a display unit 32, a communication unit 33, a storage 34, and a controller 35. The main scanning direction moving unit 28 moves the carriage 24 (see FIG. 2) in the main scanning direction 20b (see FIG. 2). The sub scanning direction moving unit 29 moves the carriage 24 in the sub scanning direction. The vertical direction moving unit 30 moves the table 25 (see FIG. 2) in the vertical direction 20a (see FIG. 2). The operation unit 31 is an input device including buttons manipulated to input various instructions. The display unit 32 is, for example, LCD (liquid crystal display) on which various pieces of information are displayable. The 
obtaining position data that indicates a present position of a processing point where the processing is performed (See Harayama: Figs. 1-5, and [0062], "Based on the object-shaping data received from the printer control device 40 (see FIG. 1) via the communication unit 33, the controller 35 controls the operations of the inkjet heads 21, ultraviolet irradiators 23, main scanning direction moving unit 28, sub scanning direction moving unit 29, and vertical direction moving unit 30. Specifically, for each position change of the carriage 24 relative to the table 25 in the sub scanning direction by the sub scanning direction moving unit 29, the controller 35, while moving the carriage 24 in the main scanning direction 20b using the main scanning direction moving unit 28, prompts the inkjet heads 21 and the ultraviolet irradiators 23 to eject and dry the object-shaping ink and the support ink to form the layer 21b extending in the horizontal direction. For each position change of the table 25 relative to the carriage 24 in the vertical direction 20a by the vertical direction moving unit 30, the controller 35, by repeatedly prompting the inkjet heads 21 and the ultraviolet irradiators 23 to eject and dry the object­ shaping ink and the support ink, accumulates the horizontally extending layers 21b in the vertical direction 20a to form the three-dimensional object and the support portion on the table 25"; and [0069], "FIG. 5 is a drawing of a graphical user interface (hereinafter, "GUI) 100 displayed on the display unit 42"); and

Regarding claim 10, Harayama, Murakawa, and Symeonidis teach all the features with respect to claim 2 as outlined above. Further, Harayama and Murakawa teach that the display system according to claim 2, wherein the actual trace is a trace through which the processing point moves before reaching the present position (See Murakawa: Fig. 9, and [0030], “FIG. 9 is a display example of an unmachined path and machining trajectory in wire electrical discharge machining according to a conventional technique”; and See Harayama: Figs. 5 and 7, and [0082], “The current target job display region 131 includes a status display region 132a, a 
the display is configured to display a state of processing in progress in a real-time manner by an extension of the actual trace and a movement of the mark, wherein the actual trace extends with a progress of the processing and the mark moves with the progress of the processing (See Harayama: Figs. 5 and 7, and [0082], “The current target job display region 131 includes a status display region 132a, a progress display region 132b, and a scheduled finish time display region 132c.  One of statuses, "ongoing", "standby", and "suspended", of the current target job is displayable on the status display region 132a.  A progress bar indicating the current target job's progress (%) is displayable on the progress display region 132b.  The scheduled finish time of a current target job is displayable on the scheduled finish time display region 132c”).
Regarding claim 12, Harayama, Murakawa, and Symeonidis teach all the features with respect to claim 8 as outlined above. Further, Harayama and Murakawa teach that the additive manufacturing device of claim 8, wherein the display is further configured to display a mark that represents the present position with the mark superimposed over the three-dimensional shape (See Murakawa: Fig. 9, and [0030], “FIG. 9 is a display example of an unmachined path and machining trajectory in wire electrical discharge machining according to a conventional technique”; and See Harayama: Figs. 5 and 7, and [0082], “The current target job display region 
the actual trace is a trace through which the processing point moves before reaching the present position (See Murakawa: Fig. 9, and [0005], “An example of a conventional technique is shown in FIG. 9, in which, for example, an unmachined path and machined path during wire electrical discharge machining are displayed in superposed manner, thereby making it possible to check the progress of machining.  As shown in FIG. 9, the unmachined path is displayed before machining so that a machining program may be checked.  Such a drawing display is referred to as check drawing.  Regarding the machined path, a trajectory is drawn by displaying the current positions, moment by moment, as a point sequence during machining.  Such a drawing display is referred to as machining drawing”), and 
the display is configured to display a state of processing in progress in a real-time manner by an extension of the actual trace and a movement of the mark, wherein the actual trace extends with a progress of the processing and the mark moves with the progress of the processing (See Harayama: Figs. 5 and 7, and [0082], “The current target job display region 131 includes a status display region 132a, a progress display region 132b, and a scheduled finish time display region 132c.  One of statuses, "ongoing", "standby", and "suspended", of the current target job is displayable on the status display region 132a.  A progress bar indicating the 
Regarding claim 14, Harayama, Murakawa, and Symeonidis teach all the features with respect to claim 9 as outlined above. Further, Harayama and Murakawa teach that the progress display method according to claim 9, wherein a mark that represents the present position is displayed with the mark superimposed over the three-dimensional shape (See Murakawa: Fig. 9, and [0030], “FIG. 9 is a display example of an unmachined path and machining trajectory in wire electrical discharge machining according to a conventional technique”; and See Harayama: Figs. 5 and 7, and [0082], “The current target job display region 131 includes a status display region 132a, a progress display region 132b, and a scheduled finish time display region 132c.  One of statuses, "ongoing", "standby", and "suspended", of the current target job is displayable on the status display region 132a.  A progress bar indicating the current target job's progress (%) is displayable on the progress display region 132b.  The scheduled finish time of a current target job is displayable on the scheduled finish time display region 132c”),
the actual trace is a trace through which the processing point moves before reaching the present position (See Murakawa: Fig. 9, and [0005], “An example of a conventional technique is shown in FIG. 9, in which, for example, an unmachined path and machined path during wire electrical discharge machining are displayed in superposed manner, thereby making it possible to check the progress of machining.  As shown in FIG. 9, the unmachined path is displayed before machining so that a machining program may be checked.  Such a drawing display is referred to as check drawing.  Regarding the machined path, a trajectory is drawn by displaying 
a state of processing in progress in a real-time manner is displayed by an extension of the actual trace and a movement of the mark, wherein the actual trace extends with a progress of the processing and the mark moves with the progress of the processing (See Harayama: Figs. 5 and 7, and [0082], “The current target job display region 131 includes a status display region 132a, a progress display region 132b, and a scheduled finish time display region 132c.  One of statuses, "ongoing", "standby", and "suspended", of the current target job is displayable on the status display region 132a.  A progress bar indicating the current target job's progress (%) is displayable on the progress display region 132b.  The scheduled finish time of a current target job is displayable on the scheduled finish time display region 132c”).


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harayama, etc. (US 20180150270 A1) in view of Murakawa (US 20160209825 A1), further in view of Symeonidis, etc. (US 20180250773 A1), and Devam, etc. (US 20190206134 A1).
Regarding claim 5, Harayama, Murakawa, and Symeonidis teach all the features with respect to claim 1 as outlined above. However, Harayama fails to explicitly disclose that the display system according to claim 1, wherein the display is configured to display the three-dimensional shape in a manner of transparent display.
However, Devam teaches that the display system according to claim 1, wherein the display is configured to display the three-dimensional shape in a manner of transparent display 
Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Harayama to have the display system according to claim 1, wherein the display is configured to display the three-dimensional shape in a manner of transparent display as taught by Devam in order to enhance the accuracy and efficacy of the procedure (See Devam: [0044], "Methods, systems and system components are disclosed in various embodiments for viewing and accurately locating patient organs, arteries and other features prior to and during surgery, thereby reducing morbidity and mortality due to surgical error associated with variance in patient feature location. In a number of embodiments, imaging data is interpreted into an augmented reality (AR) or virtual reality (VR) view of a patient, to be shown to a doctor, surgeon, or other medical practitioner during a procedure in order to enhance the accuracy and efficacy of the procedure. Methods and apparatuses interpret imaging data into an AR or VR view of a subject for use by other users including, but not limited to, insurance auditors, non-surgical physicians, nurses and legal professionals"). Harayama teaches a method and system that may perform and monitor the 3D object printing jobs with GUI for user inputs and displaying the progress of the printing process in remaining time required to finish the current job with displays, and Devam teaches a system and method 
Regarding claim 7, Harayama, Murakawa, and Symeonidis teach all the features with respect to claim 1 as outlined above. Further, Devam teaches that the display system according to claim 1, wherein the display provides a first display in which an orientation of the three-dimensional shape for the display is fixed regardless of a change in orientation of the object for the processing, and provides a second display in which an orientation of the three-dimensional shape for the display is changed with a change in orientation of the object for the processing (See Devam: Figs. 12-13, and [0176], "A HUD is used to display data to a user in an immersive environment. The elements of the HUD can be either fixed positionally to the view of the user, to locations in the real or immersive environment, or a combination of both. For example, in displaying patient data to a user, some elements of the HUD could be fixed to the location of the patient (such as heart rate, blood pressure), while other elements could be fixed to the view of the practitioner, such as radiological images, patient information, or procedural note". Note that the fixed view display and changeable view display are provided in medical operation, which may be applied in 3D printing monitoring as well).




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612